IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00124-CR

JEFFREY TODD BLACKBURN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the County Court at Law
                               Walker County, Texas
                               Trial Court No. 13-0194


                                          ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within

30 days of the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.

                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 4, 2014




Blackburn v. State                         Page 2